SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Publicly Listed Company Corporate Taxpayer’s ID (CNPJ/MF) 01.545.826/0001-07 Corporate Registry ID (NIRE) 35.300.147.952 MATERIAL FACT GAFISA S.A. (BOVESPA: GFSA3, NYSE: GFA) (“ Gafisa ” or “ Company ”), in compliance with the provisions of paragraph 4 to article 157 of Law n. 6.404/76 and CVM Instruction n. 358/2002, hereby publicly discloses what follows: 1. In addition to the Material Fact released on June 1 st , 2012 regarding the Third Phase of the Investment Agreement and Other Covenants entered into on 10.02.2006 (“ Investment Agreement ”), which established rules and conditions for Gafisa acquiring and holding shares of the corporate capital of Alphaville Urbanismo S.A. (“ AUSA ”), the Company informs that having the final amount of the operation established as R$358,985,424.41, the Company has notified Alphapar – Alphaville Participações S.A. on the present date that the implementation of said Phase will be through the issuance of 70,251,551 common shares, issued by Gafisa, as set forth in the Investment Agreement. 2. The Company also informs that is currently working on the definition of steps and schedule of the implementation of Third Phase, as well as obtaining approval from all competent administrative body. The Company will release the necessary information to all shareholders and the market opportunistically. São Paulo, June 6, 2012. Andre Bergstein Chief Executive Financial Officer and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 6, 2012 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer and Investor Relations Officer
